February 1817.
Judge Roane
pronounced the Court’s opinion.
The Court is of opinion that, as the sum in question was paid by the Appellee in the year 1799, and as the Appellee himself admits or contends, in his exceptions, that the other transactions between the parties, as of that date, should be Considered as settled, in consequence of the lapse of time and the relations, which then existed between them, it is not equitable in him to select and rely upon this item in exclusion of others. On this ground, the Court reverses the Decree with Costs, and perpetuates the Injunction.